NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAY 15 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

MARCO ANTONIO GALDINO,                           No. 11-71865

              Petitioner,                        Agency No. A097-375-403

  v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted May 13, 2015**
                             San Francisco, California

Before: O’SCANNLAIN, IKUTA, and N.R. SMITH, Circuit Judges.

       Marco Antonio Galdino petitions for review of the Board of Immigration

Appeals (“BIA”) order denying his second motion to reopen his removal

proceedings to permit him to reapply for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). The BIA did not abuse its

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion in denying the motion. See Perez v. Mukasey, 516 F.3d 770, 773 (9th

Cir. 2008).

      There is no dispute that Galdino’s motion was time and number barred. See

8 U.S.C. § 1229a(c)(7). Therefore, Galdino had to establish an exception to the bar

by demonstrating that there were changed country conditions in Brazil giving rise

to his prima facie eligibility for aylum, withholding of removal and relief under

CAT. 8 C.F.R. § 1003.2(c)(3)(ii). Galdino failed to make this showing. The

evidence submitted with Galdino’s second motion to reopen did not establish that

circumstances materially worsened (since Galdino’s merit hearing in 2006) in

Brazil, generally or in a manner relevant to Galdino’s claims. See Fakhry v.

Mukasey, 524 F.3d 1057, 1063 (9th Cir. 2008) (“Changed circumstances are those

which materially affect the applicant’s eligibility for asylum.” (internal quotation

marks omitted)); Toufighi v. Mukasey, 538 F.3d 988, 996 (9th Cir. 2008). The BIA

also adequately addressed the evidence and issues before it. See Feng Gui Lin v.

Holder, 588 F.3d 981, 987 (9th Cir. 2009) (the BIA “need not expressly refute on

the record every single piece of evidence”). Thus, the denial of Galdino’s second

motion to reopen was not “arbitrary, irrational, or contrary to law.” Singh v. INS,

295 F.3d 1037, 1039 (9th Cir. 2002) (internal quotation marks omitted).

      PETITION FOR REVIEW DENIED.


                                          2